Citation Nr: 9903499	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-46 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post traumatic stress disorder.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  He 
was sent a statement of the case, and responded with a timely 
substantive appeal.  The veteran was afforded a personal 
hearing before a traveling member of the Board in October 
1998.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection for post traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that a claimed in-service stressor actually 
occurred, and a link, established by the medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998); Zarycki v. Brown, 6 
Vet. App. 91, 97 (1993).  In the present case, the RO denied 
the veteran's claim for lack of a "confirmed diagnosis of 
post traumatic stress disorder".  The veteran has received 
extensive psychiatric evaluation; however, paranoid 
schizophrenia is the most prevalent diagnosis.  

Subsequent to the RO's denial, the veteran submitted 
additional evidence, including a November 1998 psychiatric 
report which lists a diagnosis of "post traumatic stress 
disorder, chronic type."  

The veteran's service records show that he was awarded the 
Air Medal, although the records do not reflect whether the 
medal was awarded on the basis of valor or merit.  At a 
hearing in October 1998, the veteran testified that he served 
as a helicopter door gunner, and that his helicopter was 
fired on many times, with resulting casualties.  The current 
record does not include adequate development of the evidence 
pertaining to the circumstances of the award of the Air Medal 
his duties as a door gunner. 

Thus, further evidentiary development is required, following 
which the veteran must be afforded a VA psychiatric 
examination by the RO in order to clarify his psychiatric 
diagnoses.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment, both 
private and VA, are associated with the 
claims folder.

2.  The RO should attempt to obtain 
documentation as to whether the veteran 
was awarded the Air Medal on the basis of 
valor or merit.  In addition, the RO 
should attempt to obtain further 
documentation pertaining to the veteran's 
stressors, including Operational Reports, 
Combat Operations After Action Reports, 
and Unite and Organizational Histories 
relating to the activities of the 191st 
Assault Helicopter Company during the 
period in which the veteran served with 
that company in Vietnam.

3.  The veteran should be afforded a VA 
psychiatric examination to evaluate his 
claimed post traumatic stress disorder.  
A notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests, as determined by the examiner, 
should be accomplished.  The examiner 
should evaluate the veteran and his 
claimed stressors, and list all indicated 
psychiatric diagnoses.  If post traumatic 
stress disorder is indicated, the 
examiner should state if it is as likely 
as not the veteran's post traumatic 
stress disorder is the result of 
stressors experienced while in service.  
The medical basis for all opinions 
expressed should be indicated.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


